             Case 2:19-cv-01177-DWC Document 14 Filed 05/06/20 Page 1 of 10



 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT TACOMA

 8
         CHARLENE S.,
 9                                                        CASE NO. 2:19-CV-1177 – DWC
                                   Plaintiff,
10                                                        ORDER REVERSING AND
                    v.                                    REMANDING DEFENDANT’S
11                                                        DECISION TO DENY BENEFITS
         COMMISSIONER OF SOCIAL
         SECURITY,
12
                                   Defendant.
13

14
            Plaintiff filed this action, pursuant to 42 U.S.C. § 405(g), for judicial review of
15
     Defendant’s denial of Plaintiff’s application for disability insurance benefits (“DIB”). Pursuant
16
     to 28 U.S.C. § 636(c), Federal Rule of Civil Procedure 73 and Local Rule MJR 13, the parties
17
     have consented to have this matter heard by the undersigned Magistrate Judge. See Dkt. 3.
18
            After considering the record, the Court concludes the Administrative Law Judge (“ALJ”)
19
     erred when he improperly evaluated Dr. Russell Hicks’ opinion. Therefore, the ALJ’s error is
20
     harmful. Accordingly, the Court remands this case for an award of benefits under the
21
     “exceptional facts” rule pursuant to sentence four of 42 U.S.C. § 405(g) to the Commissioner of
22
     Social Security (“Commissioner”). See Trevizo v. Berryhill, 871 F.3d 664, 683 (9th Cir. 2017).
23

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY
     BENEFITS - 1
             Case 2:19-cv-01177-DWC Document 14 Filed 05/06/20 Page 2 of 10



 1                            FACTUAL AND PROCEDURAL HISTORY

 2          This case has a sizeable procedural background, with four ALJ hearings, four ALJ

 3 decisions, and two previous decisions from this Court. On June 4, 2009, Plaintiff filed an

 4 application for DIB, alleging disability as of January 4, 2005. See Dkt. 9, Administrative Record

 5 (“AR”) 1279. The application was denied upon initial administrative review and on

 6 reconsideration. See AR 1279. On November 2, 2010, ALJ Laura Valente held the first hearing

 7 in this matter. AR 61-91. ALJ Valente issued the first ALJ decision on November 18, 2010,

 8 finding Plaintiff to be not disabled. AR 94-112. Plaintiff appealed the unfavorable decision to the

 9 Appeals Council, which granted Plaintiff’s request for review and remanded the case back to the

10 ALJ. AR 113-116.

11          On December 3, 2012, ALJ Scott R. Morris held the second administrative hearing in this

12 matter. AR 30-60. ALJ Morris issued an unfavorable decision on February 11, 2013, again

13 finding Plaintiff to be not disabled. AR 8-29. The Appeals Council denied Plaintiff request for

14 review of ALJ Morris’s decision on August 1, 2014. AR 1-5.

15          Plaintiff filed her first action in this Court on October 3, 2014, seeking review of ALJ

16 Morris’s decision. See AR 684-85, 687-688. On July 24, 2015, the Court issued an Order finding

17 the ALJ erred regarding medical opinion evidence from Dr. Andrew N. Willner, M.D. See AR

18 689-703. Pursuant to the Court’s Order, the Appeals Council vacated ALJ Morris’s February

19 2013 decision and remanded Plaintiff’s claim to the ALJ “for further proceedings consistent with

20 the order of the court.” AR 707-711.

21          ALJ Valente held the third hearing in this matter on March 29, 2016. AR 624-632. At the

22 hearing, ALJ Valente realized some of Plaintiff’s medical records were missing from the

23 administrative record. See AR 628-631. Therefore, she postponed the hearing in order to get the

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY
     BENEFITS - 2
                 Case 2:19-cv-01177-DWC Document 14 Filed 05/06/20 Page 3 of 10



 1 medical records. See AR 628-631. On November 17, 2016, ALJ Valente held a hearing. AR 619-

 2 623. On February 17, 2017, ALJ Valente issued the third unfavorable decision, finding Plaintiff

 3 to be not disabled. AR 597-618. Plaintiff initiated another civil action, and this Court remanded

 4 Plaintiff’s claim for further administrative proceedings. See AR 1321-1336. The case was

 5 assigned to ALJ Larry Kennedy, who decided that because “the record has been fully developed

 6 and pertains to a closed period of time” and because “neither the District Court nor the Appeals

 7 Council requires a new hearing on remand,” no new hearing was necessary. AR 1279. On April

 8 1, 2019, ALJ Kennedy found Plaintiff to be not disabled. AR 1298. ALJ Kennedy’s April 2019

 9 decision is the Commissioner’s final decision, which Plaintiff now appeals. 1 See 20 C.F.R. §

10 404.981, § 416.1481.

11           In the Opening Brief, Plaintiff maintains the ALJ erred by: (1) failing to provide Plaintiff

12 with a hearing; (2) failed to properly evaluate Plaintiff’s testimony; (3) improperly evaluating the

13 medical opinion evidence; (4) improperly discounting the lay witness testimony; (5) failing to

14 determine whether Plaintiff met or equaled a listing at Step Two; and (6) failing to properly

15 determine Plaintiff’s residual functional capacity (“RFC”). Dkt. 11. Plaintiff argues that as a

16 result of these errors, an award of benefits is appropriate. Dkt. 11, p. 19.

17           Plaintiff must establish disability between her alleged onset date – January 4, 2005 – and

18 her date last insured – December 31, 2006. See AR 1282; Flaten v. Sec. of Health & Human

19 Servs., 44 F.3d 1453, 1461 n.4 (9th Cir. 1995) (citations omitted).

20                                             STANDARD OF REVIEW

21           Pursuant to 42 U.S.C. § 405(g), this Court may set aside the Commissioner’s denial of

22 social security benefits if the ALJ’s findings are based on legal error or not supported by

23
             1
                 When stating “the ALJ” or “the ALJ’s decision” throughout this Order, the Court is referring to ALJ
24 Kennedy and his April 1, 2019 decision.
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY
     BENEFITS - 3
             Case 2:19-cv-01177-DWC Document 14 Filed 05/06/20 Page 4 of 10



 1 substantial evidence in the record as a whole. Bayliss v. Barnhart, 427 F.3d 1211, 1214 n.1 (9th

 2 Cir. 2005) (citing Tidwell v. Apfel, 161 F.3d 599, 601 (9th Cir. 1999)).

 3                                             DISCUSSION

 4          I.      Whether the ALJ properly considered the medical opinion evidence.

 5          Plaintiff argues the ALJ erred in analyzing the medical opinion evidence. Dkt. 11.

 6          In assessing an acceptable medical source, an ALJ must provide “clear and convincing”

 7 reasons for rejecting the uncontradicted opinion of either a treating or examining physician. Lester

 8 v. Chater, 81 F.3d 821, 830 (9th Cir. 1995) (citing Pitzer v. Sullivan, 908 F.2d 502, 506 (9th Cir.

 9 1990)); Embrey v. Bowen, 849 F.2d 418, 422 (9th Cir. 1988)). When a treating or examining

10 physician’s opinion is contradicted, the opinion can be rejected “for specific and legitimate reasons

11 that are supported by substantial evidence in the record.” Lester, 81 F.3d at 830-31 (citing Andrews

12 v. Shalala, 53 F.3d 1035, 1043 (9th Cir. 1995); Murray v. Heckler, 722 F.2d 499, 502 (9th Cir.

13 1983)). The ALJ can accomplish this by “setting out a detailed and thorough summary of the facts

14 and conflicting clinical evidence, stating his interpretation thereof, and making findings.” Reddick

15 v. Chater, 157 F.3d 715, 725 (9th Cir. 1998) (citing Magallanes v. Bowen, 881 F.2d 747, 751 (9th

16 Cir. 1989)).

17          A. Dr. Hicks

18          In March 2016, Dr. Hicks completed a medical source opinion form and opined Plaintiff

19 “is emotionally very unstable and unable to tolerate any frustrations necessary in the work

20 place.” AR 1054-1056. Dr. Hicks diagnosed Plaintiff with bipolar disorder and anxiety, and

21 opined Plaintiff was limited to the greatest extent possible in almost every mental limitation

22 category. AR 1054-1056. For example, Dr. Hicks opined on a regular, reliable, and sustained

23 schedule, Plaintiff was not able to complete a normal workday and workweek without

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY
     BENEFITS - 4
             Case 2:19-cv-01177-DWC Document 14 Filed 05/06/20 Page 5 of 10



 1 interruptions from psychological based symptoms and to perform at a consistent pace without an

 2 unreasonable number and length of rest periods. AR 1054. Dr. Hicks also opined on a regular,

 3 reliable, and sustained schedule, Plaintiff was not able to perform activities within a schedule,

 4 maintain regular attendance, and/or be punctual within customary tolerances. AR 1054.

 5          The ALJ discussed Dr. Hicks’ opinion and dismissed it, saying:

 6          (1) His opinion that the claimant had marked/severe mental limitations beginning a
            decade ago is [] completely speculative. (2) Dr. Hicks’s opinion is also out of
 7          proportion to contemporaneous medical records in 2015, showing good stability
            and improved mood on medication, normal affect, full alertness/orientation, and no
 8          distress. (3) Dr. Hicks’s opinion relies, in part, on the claimant’s self-reported
            mental symptoms/limitations. Her self-report, however, is not fully reliable, given
 9          the many discrepancies documented above.

10 AR 1288 (citations omitted) (numbering added).

11          First, the ALJ discounted Dr. Hicks’ opinion because it postdated Plaintiff’s date last

12 insured. AR 1288. “[M]edical reports are inevitably rendered retrospectively and should not be

13 disregarded solely on that basis.” Smith v. Bowen, 849 F.2d 1222, 1225 (9th Cir.1988). A

14 medical opinion may be relevant even if several years have passed between the date last insured

15 and the date of the opinion. Id; see also Nerurkar v. Astrue, 2010 WL *5 (W.D. Wash. May 10,

16 2010). Thus, this reason alone is not a specific and legitimate reason for discounting Dr. Hicks’

17 opinion. Defendant cites Macri v. Chater as authority to discount a doctor’s opinion because the

18 opinion and examination of Plaintiff was after the expiration of the date last insured. See Dkt. 12,

19 p. 12. But Defendant’s reliance on Macri is misplaced. In Macri, the court held that “[t]he

20 opinion of a psychiatrist who examines the claimant after the expiration of his disability insured

21 status … is entitled to less weight than the opinion of a psychiatrist who completed a

22 contemporaneous exam.” Macri v. Chater, 93 F.3d 540, 545 (9th Cir. 1996). The court in Macri

23 did not state an ALJ can properly discount the opinion of a doctor who examines the claimant

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY
     BENEFITS - 5
             Case 2:19-cv-01177-DWC Document 14 Filed 05/06/20 Page 6 of 10



 1 after the date last insured solely because the opinion was rendered after the claimant’s date last

 2 insured. Therefore, the ALJ’s first reason for discounting Dr. Hicks’ opinion is not specific and

 3 legitimate and supported by substantial evidence.

 4          Second, the ALJ discounted Dr. Hicks’ opinion because it was “out of proportion to

 5 contemporaneous medical records in 2015…” AR 1288. The ALJ cites to places in the record

 6 indicating Plaintiff showed good stability and improved mood on medication, normal affect, full

 7 alertness/orientation, and no distress. See AR 1288; 1060-1061, 1069, 1074, 1082, 1088, 1206.

 8 But the ALJ ignored several instances in the record that are consistent with Dr. Hicks’ opinion.

 9 For example, in January 2016 Dr. Sandra Connell noted Plaintiff was emotionally labile, and

10 “cries frequently.” AR 1088. In October 2015, Dr. Connell wrote “[Plaintiff] is crying more than

11 ever before” and noted Plaintiff had increased anxiety and was “not leaving the house due to

12 anxiety.” AR 1065. Despite noting Plaintiff mood was improved, Dr. Connell opined Plaintiff’s

13 judgment/insight was impaired. AR 1069-1070. In November 2013, Dr. Connell reported

14 Plaintiff had episodes of visual and auditory hallucinations and reported she was planning to start

15 drinking alcohol again and over dose on medication. AR 1114.

16          “Cycles of improvement and debilitating symptoms are a common occurrence, and in

17 such circumstances it is error for an ALJ to pick out a few isolated instances of improvement

18 over a period of months or years and to treat them as a basis for concluding a claimant is capable

19 of working.” Garrison v. Colvin, 759 F.3d 995, 1017 (9th Cir. 2014). In addition, the ALJ may

20 not may not “cherry-pick” observations without considering context. Reddick, 157 F.3d at 722–

21 723. By discounting Dr. Hicks’ opinion because it was inconsistent with medical records

22 contemporaneous with his opinion, the ALJ has shown he did “not acknowledge the inherently

23 cyclical nature of bipolar disorder.” Sunwall v. Colvin, 158 F. Supp. 3d 1077, 1081-82 (D. Or.

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY
     BENEFITS - 6
                  Case 2:19-cv-01177-DWC Document 14 Filed 05/06/20 Page 7 of 10



 1 2016). Accordingly, the ALJ’s second reason for discounting Dr. Hicks’ opinion is not specific

 2 and legitimate and supported by substantial evidence. 2

 3            “[H]armless error principles apply in the Social Security context.” Molina v. Astrue,

 4 674 F.3d 1104, 1115 (9th Cir. 2012). An error is harmless, however, only if it is not prejudicial

 5 to the claimant or “inconsequential” to the ALJ’s “ultimate nondisability determination.” Stout

 6 v. Comm'r, Soc. Sec. Admin., 454 F.3d 1050, 1055 (9th Cir. 2006); see Molina, 674 F.3d at

 7 1115. The determination as to whether an error is harmless requires a “case-specific

 8 application of judgment” by the reviewing court, based on an examination of the record made

 9 “‘without regard to errors’ that do not affect the parties’ ‘substantial rights.’” Molina, 674 F.3d

10 at 1118-1119 (quoting Shinseki v. Sanders, 556 U.S. 396, 407 (2009)).

11            Had the ALJ given great weight to Dr. Hicks’ opinion, the ALJ may have included

12 additional limitations in the RFC. For example, Dr. Hicks opined on a regular, reliable, and

13 sustained schedule, Plaintiff was not able to complete a normal workday and workweek without

14 interruptions from psychological based symptoms and to perform at a consistent pace without an

15 unreasonable number and length of rest periods. AR 1054. In contrast, in the RFC, the ALJ did

16 not include any absenteeism or productivity limitations. See AR 1283. Therefore, if Dr. Hicks’

17 opinion was given great weight and additional limitations were included in the RFC and in the

18 hypothetical questions posed to the vocational expert (“VE”), the ultimate disability

19 determination may have changed. Accordingly, the ALJ’s errors are not harmless and require

20 reversal.

21

22

23
              2
                  Defendant concedes the ALJ’s third reason for discounting Dr. Hicks’ opinion was improper. See Dkt. 12,
24 p. 12. Thus, the Court need not assess whether this reason was proper.
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY
     BENEFITS - 7
             Case 2:19-cv-01177-DWC Document 14 Filed 05/06/20 Page 8 of 10



 1          II.     Exceptional Circumstances

 2          Plaintiff argues the case should be remanded for immediate payments of benefits, while

 3 Defendant asserts the Court should affirm the Commissioner’s final decision and dismiss

 4 Plaintiff’s complaint with prejudice. Dkt. 11, p. 19; dkt. 12, p. 19.

 5          “The decision whether to remand a case for additional evidence, or simply to award

 6 benefits[,] is within the discretion of the court.” Sprague v. Bowen, 812 F.2d 1226, 1232 (9th Cir.

 7 1987). Courts may weigh the “exceptional facts” in a case when deciding whether to remand for

 8 award of immediate benefits. Trevizo, 871 F.3d 664 at 683. Here, the “‘exceptional facts’ of this

 9 case … counsel strongly in favor of remanding for immediate payment of benefits.” Id. (quoting

10 Terry v. Sullivan, 903 F.2d 1273, 1280 (9th Cir. 1990)). Courts consider several factors in

11 assessing whether to invoke the “exceptional facts” rule and remand a case for immediate

12 payment of benefits. For example, courts have considered the claimant’s advanced age, the

13 amount of time between the current proceedings and the original application for disability

14 benefits, the procedural history, and the nature of the claimant’s health limitations. See id.; see

15 also Alfredo C. v. Saul, 2020 WL 836833 at *8 (D. Or. Feb. 20, 2020); McKenzie v. Berryhill,

16 2018 WL 1517039 at *8 (D. Az. Mar. 28, 2018); Tarter v. Berryhill, 2018 WL 4059293 at *3

17 (W.D. Wash. Aug. 27, 2018).

18          Here, at Plaintiff’s current age of 59, she is considered a “[p]erson of advanced age.” 20

19 C.F.R. § 404.1563(e); see Trevizo, 871 F.3d at 683 (listing the plaintiff’s advanced age, among

20 other things, as a reason to award the plaintiff benefits); McKenzie, 2018 WL 1517039 at *8

21 (noting the plaintiff’s advanced age in deciding to award the plaintiff benefits). Plaintiff first

22 applied for disability benefits in June 2009, nearly 11 years ago. AR 1279; see Smolen v. Chater,

23 80 F.3d 1273, 1292 (9th Cir. 1996) (remanding for award of benefits where the plaintiff had

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY
     BENEFITS - 8
             Case 2:19-cv-01177-DWC Document 14 Filed 05/06/20 Page 9 of 10



 1 “already waited over seven years for her disability determination”); McKenzie, 2018 WL

 2 1517039 at *8 (remanding for award of benefits where the plaintiff, among other things, had

 3 “sought benefits almost nine years ago”). As discussed in the procedural background of this case,

 4 Plaintiff filed her application for DIB in June 2009. See AR 1279. Over the last 11 years,

 5 Plaintiff has appeared at four administrative hearings. See AR 30-60, 61-91, 619-623, 624-632.

 6 There have been four ALJ decisions issued by three different ALJs. AR 11-24, 600-611, 640-

 7 651, 1279-1290. Plaintiff’s case has been remanded by the District Court on two occasions and

 8 by the Appeals Council on an additional occasion. AR 689-703, 1321-1336, 113-116. See Tarter,

 9 2018 WL 4059293 at *3 (awarding benefits to the plaintiff under the “exceptional facts” rule

10 because plaintiff had appeared at multiple administrative hearings, there had been multiple ALJ

11 decisions issued by different ALJs, and the case had been remanded several times by both the

12 district court and the Appeals Council). Defendant concedes that Plaintiff “had problems with

13 bipolar disorder and substance abuse order prior to the date last insured.” AR 1282; see Alfredo

14 C., 2020 WL 836833 at *8 (factoring in the plaintiff’s mental health issues to the “exceptional

15 facts” analysis).

16          Further, the Ninth Circuit will generally “direct the award of benefits in cases where no

17 useful purpose would be served by further administrative proceedings, or where the record has

18 been thoroughly developed.” Varney v. Sec'y of Health & Human Servs., 859 F.2d 1396 (9th

19 Cir.1988) (internal citations omitted). With every remand, the record at hand appears to have

20 become more intricate with little apparent benefit. For example, this case has a closed period of

21 disability and Plaintiff has not presented additional evidence. Neither Plaintiff or Defendant has

22 indicated the record is not fully developed. Thus, the exceptional facts of this case “counsel

23 strongly in favor of remanding for immediate payment of benefits.” Trevizo, 871 F.3d at 683.

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY
     BENEFITS - 9
            Case 2:19-cv-01177-DWC Document 14 Filed 05/06/20 Page 10 of 10



 1 Additionally, granting further proceedings in this case would strongly resemble the “‘heads we

 2 win; tails, let’s play again’ system of disability benefits adjudication” that has been roundly

 3 criticized by the Ninth Circuit. Benecke v. Barnhart, 379 F.3d 587, 595 (9th Cir. 2004). Lastly,

 4 “further delays at this point would be unduly burdensome.” Terry, 903 F.2d at 1280.

 5          In summation, the Court finds the exceptional facts of this case warrant an award of

 6 benefits. Accordingly, this case is remanded for an award of benefits.

 7                                             CONCLUSION

 8          Based on the foregoing reasons, the Court hereby finds the ALJ improperly concluded

 9 Plaintiff was not disabled. The Court finds remand for an award of benefits is appropriate.

10 Accordingly, Defendant’s decision to deny benefits is reversed and this matter is remanded for

11 an award of benefits.

12          Dated this 6th day of May, 2020.

13

14
                                                          A
15                                                        David W. Christel
                                                          United States Magistrate Judge
16

17

18

19

20

21

22

23

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY
     BENEFITS - 10
